7. Establishment of 'Eurodac' for the comparison of fingerprints (recast) (
- Before the vote
rapporteur. - Mr President, the Eurodac report is a recast and would make the system work more efficiently. Rapid data collection and transmission can shorten the period of granting, or not, human rights, and that is very important.
This is the last plenary session I shall be attending as an MEP. I want to thank you all and say optimistically: goodbye, auf Wiedersehen, au revoir, arrivederci, hasta luego, la revedere!
(Applause)